Heney, C. J.
This is a branch of a litigation between these corporations, with which the courts have had ample opportunity to become familiar. The principles of law involved are so simple and well settled, that if the controversy involved but a few dollars, instead of a large sum, and was between two individuals, instead of two immense corporations, it would most probably never have been heard of either in the St. Louis court of appeals,' or this court. The opinion delivered in the cause by the court of appeals, satisfactorily disposes of every material question involved; and, while there are some utterances in the opinion to which we are not prepared either to give our assent or to express our dissent from, not deeming it necessary to a dispositipn of the cause, we are satisfied that the court of appeals reached a correct conclusion, and affirm its judgment.
All concur, except Sherwood,' J., not sitting.